Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant seeks to recover the sum of One Hundred Dollars and Thirty-nine Cents ($100.39) for 159.3 gallons of compound cylinder oil; 160.1 gallons bearing oil; and 29.4 gallons lard oil, purchased from it by respondent through Mr. A. W. Daily, State Purchasing Agent of the Division of Purchases and Supplies, and delivered by claimant to Kankakee State Hospital, part being delivered on February 15, 1933 and part on March 10, 1933. The claim was not presented in time for payment out of the current appropriation, and said appropriation thereafter lapsed. When the claim was presented there were no available funds out of which payment could be made. The oil in question was purchased by the proper authorities of the respondent, and delivery thereof was duly made. No question is raised as to the' amount of the claim or the reasonableness thereof. There is nothing in the record which indicates that the claimant has delayed unreasonably in presenting its claim, and it is therefore ordered that an award be and the same is hereby entered in favor of the claimant for the amount claimed, to-wit, One Hundred Dollars and Thirty-nine Cents ($100.39).